21-10685-lgb        Doc 11        Filed 04/13/21 Entered 04/13/21 16:50:28                         Main Document
                                               Pg 1 of 3



  ALSTON & BIRD LLP
  William Hao
  90 Park Avenue
  New York, NY 10016-1387
  Telephone: (212) 210-9400
  Facsimile: (212) 210-9444
  Email: william.hao@alston.com

  -and-

  ALSTON & BIRD LLP
  William Sugden (pro hac vice pending)
  Jacob Johnson (pro hac vice pending)
  Christopher Coleman (pro hac vice pending)
  1201 West Peachtree Street
  Atlanta, GA 30309
  Telephone: (404) 881-7000
  Facsimile: (404) 881-7777
  Email: will.sugden@alston.com
         jacob.johnson@alston.com
         chris.coleman@alston.com

  Attorneys for Baion Group, LLC

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  --------------------------------------------------------------x
                                                                )
  In re:                                                        )           Chapter 11
                                                                )
                                                              1
  AUTOMOTORES GILDEMEISTER, SpA, et al., )                                  Case No. 21-10685 (LGB)
                                                                )
                                                                )           Joint Administration Requested
                                  Debtors.                      )
  --------------------------------------------------------------

                MOTION FOR ADMISSION TO PRACTICE PRO HAC VICE




  1
    The Debtors, together with each of the Debtor’s Chilean, Brazilian, and/or Uruguayan tax identification number, as
  applicable, are: Automotores Gildemeister SpA (79.649.140-K), AG Créditos SpA (76.547.689-5), Marc Leasing, S.A.
  (96.658.270-7), Fonedar S.A. (216288040014), Camur S.A. (216589740015), Lodinem S.A. (217115010014),
  Carmeister S.A. (96.630.690-7), Maquinaria Nacional S.A. (Chile) (96.812.980-5), RTC S.A. (89.414.100-K),
  Fortaleza S.A. (76.856.380-2), Maquinarias Gildemeister S.A. (78.862.000-8), Comercial Gildemeister S.A.
  (76.856.310-1), and Bramont Montadora Industrial e Comercial de Vehiculos S.A. (04.926.142/0002-16). The location
  of the corporate headquarters and the service address for Automotores Gildemeister SpA is: 11000 Avenida Las
  Condes Vitacura, Santiago, Chile.



  LEGAL02/40571835v1
21-10685-lgb      Doc 11    Filed 04/13/21 Entered 04/13/21 16:50:28          Main Document
                                         Pg 2 of 3



          I, William S. Sugden, request admission, pro hac vice, before the Honorable Lisa

  G. Beckerman, to represent Baion Group, LLC in the above-referenced case.

          I certify that I am a member in good-standing of the bar in the State of Georgia,

  and the bar of the U.S. District Court for the Northern and Middle Districts of Georgia.

          I have submitted the filing fee of $200.00 with this motion for pro hac vice

  admission.

  Dated: April 13, 2021
         Atlanta, Georgia
                                               Respectfully submitted,

                                               /s/ William S. Sugden
                                               William S. Sugden
                                               ALSTON & BIRD LLP
                                               One Atlantic Center
                                               1201 W. Peachtree St.
                                               Atlanta, Georgia 30309-3424
                                               (P) 404-881-7000
                                               (F) 404-253-8235
                                               Email: will.sugden@alston.com




                                             -2-
  LEGAL02/40571835v1
21-10685-lgb        Doc 11        Filed 04/13/21 Entered 04/13/21 16:50:28                         Main Document
                                               Pg 3 of 3



  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  --------------------------------------------------------------x
                                                                )
  In re:                                                        )           Chapter 11
                                                                )
  AUTOMOTORES GILDEMEISTER, SpA, et al.,1 )                                 Case No. 21-10685 (LGB)
                                                                )
                                                                )           Joint Administration Requested
                                  Debtors.                      )
  --------------------------------------------------------------

           ORDER GRANTING ADMISSION TO PRACTICE PRO HAC VICE

           Upon the motion of William S. Sugden, to be admitted, pro hac vice, to represent

  Baion Group, LLC (the “Client”) in the above-referenced case, and upon the movant’s

  certification that the movant is a member in good standing of the bar in the State of

  Georgia, and the bar of the U.S. District Court for the Northern and Middle Districts of

  Georgia., it is hereby:

           ORDERED, that William S. Sugden is admitted to practice, pro hac vice, in the

  above-referenced case to represent the Client, in the United States Bankruptcy Court for

  the Southern District of New York, provided that the filing fee has been paid.

  Dated: April ___, 2021
         New York, New York

                                                      UNITED STATES BANKRUPTCY JUDGE




  1
    The Debtors, together with each of the Debtor’s Chilean, Brazilian, and/or Uruguayan tax identification number, as
  applicable, are: Automotores Gildemeister SpA (79.649.140-K), AG Créditos SpA (76.547.689-5), Marc Leasing, S.A.
  (96.658.270-7), Fonedar S.A. (216288040014), Camur S.A. (216589740015), Lodinem S.A. (217115010014),
  Carmeister S.A. (96.630.690-7), Maquinaria Nacional S.A. (Chile) (96.812.980-5), RTC S.A. (89.414.100-K),
  Fortaleza S.A. (76.856.380-2), Maquinarias Gildemeister S.A. (78.862.000-8), Comercial Gildemeister S.A.
  (76.856.310-1), and Bramont Montadora Industrial e Comercial de Vehiculos S.A. (04.926.142/0002-16). The location
  of the corporate headquarters and the service address for Automotores Gildemeister SpA is: 11000 Avenida Las
  Condes Vitacura, Santiago, Chile.



  LEGAL02/40571835v1
